Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02082-CMA-NRN

   AFFORDIFY, INC.,

   Plaintiff,

   v.

   MEDAC, INC.,

   Defendant.


                          ORDER ON PLAINTIFF’S MOTION TO FILE
                         SECOND AMENDED COMPLAINT (DKT. #71)


   N. REID NEUREITER
   United States Magistrate Judge

           This matter is before the Court on Plaintiff’s Motion for Leave to File its Second

   Amended Complaint. See Dkt. #71. Plaintiff’s Motion was referred to me by Judge

   Arguello on September 1, 2020. Defendant filed an opposition. See Dkt. #80. Plaintiff

   filed a reply. See Dkt. #81. I heard oral argument on the Motion for Leave to Amend on

   September 16, 2020. See Dkt. #83 (courtroom minutes). I have read the filings of the

   Parties, considered their oral presentations, and the relevant authorities.

           One of the issues raised in connection with the Motion for Leave is that the

   proposed Second Amended Complaint drops Plaintiff’s claim for misappropriation of

   trade secrets. Defendant had objected to the proposed amendment in part because

   Defendant believed that the misappropriation of trade secrets claim should be

   dismissed with prejudice, rather than without prejudice (as would be the case if the

   amendment merely were granted without the trade secrets claim). On September 23,
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 2 of 15




   2020, after oral argument, the Parties filed a stipulation regarding the dismissal of the

   misappropriation of trade secrets claim. See Dkt. #84. Per the stipulation, the

   misappropriation of trade secrets claim has been dismissed with prejudice with

   Defendants reserving the right they may have to seek attorneys’ fees and/or costs in

   connection with the trade secrets count, and Plaintiff Affordify reserving its right to

   oppose any such claim for attorneys’ fees and/or costs.

          With the issue of the dismissal with prejudice of the trade secrets claim disposed

   of, Defendant’s arguments against allowing amendment are the following: (1) that

   Plaintiff Affordify unduly delayed in bringing its motion and lacks good cause to seek

   modification of the scheduling order; (2) amendment would be futile; (3) and Defendants

   would be unduly prejudiced by the amendment. I reject each of these arguments and

   order that Plaintiff Affordify’s Motion for Leave to Amend be GRANTED.

          Background and Proposed Amendments

          This is a business dispute. Plaintiff Affordify is a healthcare-focused financial

   technology company involved in anesthesia medical payment processing. In 2018,

   Defendant Medac was one of the nation’s largest, independently owned, anesthesia

   revenue cycle management companies. Medac’s revenue cycle management services

   were designed to assist clients with the business management functions associated

   with the delivery of anesthesia services -- including billing and collection functions.

          In early 2019, Medac and Affordify executed a Strategic Services Agreement (the

   “SSA”), whereby Medac would refer healthcare clients to Affordify and the parties would

   split fees for services provided to the referred clients. Affordify alleges it spent

   significant resources towards building relationships with Medac’s referrals and



                                                  2
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 3 of 15




   developing an integrated operational platform with Medac. It is alleged that, in turn,

   Medac was obligated under the SSA to cooperate with Affordify; to provide necessary

   information to Affordify; and to refrain from taking any steps to disparage Affordify,

   compete with its services or technology, or solicit Affordify’s customers.

          In 2019, Medac and Affordify also entered into an additional agreement, a Master

   Services Agreement (“MSA”), effective April 1, 2019. It is alleged that under a

   Statement of Work (“SOW”), Medac agreed to pay Affordify $27,000 a month for a

   minimum of six months in exchange for Affordify providing technology resources to help

   Medac update its technology platform.

          Affordify alleges that throughout the first half of 2019, the parties worked together

   closely. But on May 1, 2019, when Medac was acquired by Defendant MiraMed,

   Affordify says the Medac-Affordify relationship began to quickly deteriorate. Affordify

   claims it began to receive reports that the Defendants were falsely representing to its

   clients that, among other things, Affordify (i) was not in compliance with the Health

   Insurance Portability and Accountability Act of 1996 (HIPAA) and the Health Information

   Technology for Economic and Clinical Health (HITECH) Act, and (ii) lacked adequate

   insurance.

          Shortly after the MiraMed acquisition of Medac, it is alleged that Medac

   terminated the MSA by letter dated May 15, 2019 and the SOW was terminated by letter

   dated May 10, 2019. On June 27, 2019, Medac sent notice of its intent to terminate the

   SSA.




                                                3
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 4 of 15




          Suit was brought against Medac, MiraMed, and Anethsesia Business

   Consultants, LLC (or “ABC”). ABC is alleged to be an LLC, the members of which are

   MiraMed and a Michigan Revocable Trust.

          In its existing Amended Complaint, Affordify included claims of (1) Breach of

   Contract against Medac; (2) Breach of the Implied Covenant of Good Faith and Fair

   Dealing against Medac; (3) Misappropriation of Trade Secrets against all Defendants;

   (4) Defamation against all Defendants; (5) Intentional Interference with Existing

   Contracts against all Defendants; (6) Tortious Interference with Prospective Contractual

   Relations against all Defendants; and (7) Declaratory Judgment against all Defendants.

          The proposed Second Amended Complaint drops the existing Claim 3

   (Misappropriation of Trade Secrets), adds allegations of willful and wanton conduct

   carrying the possibility of exemplary damages to the Defamation, Intentional

   Interference, and Tortious Interference Claims, and adds a claim of Intentional

   Interference with Existing Contracts (the SSA) against MiraMed only. The newly added

   Intentional Interference claim against MiraMed similarly includes allegations of willful

   and wanton conduct that arguably would justify an award of exemplary damages. See

   generally, Dkt. #82-1 (redlined version of proposed Second Amended Complaint).

          Defendants’ Arguments Against Amendment

          Defendants first argue that Affordify has not shown good cause to amend the

   scheduling order and has unduly delayed in seeking amendment. Defendants claim that

   the Second Amended Complaint either contains facts and allegations Affordify knew or

   should have known in January 2020 or unsupported speculation that mischaracterizes

   the evidence upon which Affordify relies. See Dkt. #80 at 6.



                                                4
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 5 of 15




          Second, Defendants argue in favor of the dismissal with prejudice of the

   misappropriation of trade secrets claim. This argument is now moot, given the Parties’

   stipulation.

          Third, Defendants argue that the new tortious interference claim against MiraMed

   is futile, as MiraMed is the parent company of Medac and there is nothing improper

   about a parent corporation causing its wholly-owned subsidiary to terminate a contract.

          Fourth, Defendants argue that the claims for exemplary damages associated with

   the defamation claim are futile. On this point, Defendants take issue with the alleged

   defamatory statements made about Affordify, arguing that these were nothing but

   “expressions of qualified opinions.” Dkt. #80 at 13. Defendants argue that seeking

   exemplary damages on the defamation claim would be futile because the defamation

   claim itself is destined for failure.

          Finally, Defendants argue that they would be unduly prejudiced by allowing the

   amendment. They assert that this Second Amended Complaint represents a “radical

   shift” in the thrust of the case that, had it been timely filed, would have “significantly

   changed the landscape of discovery.” Dkt. #80 at 13. Among other things, Defendants

   say that they would have sought discovery into Affordify’s past, present, and future

   clients, which are now “directly relevant” given Affodify’s new allegation that the

   Defendants engaged in a “malicious campaign to disparage Affordify and destroy its

   relationships with both current and prospective clients . . .” Id. at 14. Defendants take

   issue with the newly added allegations that Defendants engaged in a “smear campaign”

   and “coordinated effort” among themselves. Defendants claim they have been “sand-

   bagged,” with these new allegations being added only after the close of discovery. Had



                                                  5
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 6 of 15




   such allegations been included in earlier versions of the Complaint, Defendants say

   they would have propounded additional discovery and inquired of Affordify’s witnesses

   as to these new allegations.

          Legal Standards for Amendment

          I start with the principle that leave to amend shall be freely granted when justice

   so requires. See Rule 15(a)(2). “If the underlying facts or circumstances relied upon by

   a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to

   test his claim on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962).

          Of course, in this instance, the amendment comes after the time set in the

   scheduling order for amendment of pleadings. So, allowing amendment would mean

   modifying the scheduling order, which requires good cause. See Gorsuch, Ltd., B.C. v.

   Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014) (explaining that once

   the scheduling order deadline has passed, “a party seeking leave to amend must

   demonstrate (1) good cause for seeking modification under Fed.R.Civ.P. 16(b)(4) and

   (2) satisfaction of the Rule 15(a) standard”). In practice, this good cause standard

   requires the movant to show the scheduling deadlines could not be met despite the

   movant's diligent efforts. Rule 16's good cause requirement may be satisfied, for

   example, if a plaintiff learns new information through discovery or if the underlying law

   has changed. If the plaintiff generally knew of the underlying conduct but simply failed to

   raise the claim, however, good cause could not be shown. Id.

          Here, the issue of amendment of the complaint is complicated by the fact that

   Plaintiff seeks to add a request for exemplary damages under Colorado law. Under

   Colorado state law, the requested remedy of exemplary (punitive) damages may not be



                                                6
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 7 of 15




   included in the initial complaint. Instead, per Colo. Rev. Stat. § 13–21–102(1.5)(a), such

   a request “may be allowed by amendment to the pleadings only after the exchange of

   initial disclosures pursuant to Rule 26 of the Colorado Rules of Civil Procedure and the

   plaintiff establishes prima facie proof of a triable issue [on exemplary damages].” Thus,

   under Colorado law, a plaintiff may not demand exemplary damages in the original

   complaint and, in order to add such a request, the plaintiff must develop sufficient

   evidence to at least create a triable issue for the jury on exemplary damages. In many

   cases, this will be after discovery and after the passage of the deadline set in the

   scheduling order for amendment of pleadings.

          The Rule 15 and Rule 16 standards do apply to a movant’s untimely request to

   amend pleadings to add a claim for exemplary damages. See, e.g., Fiechtner v. Amer.

   Family Mut. Ins. Co., No. 09–cv–02681–REB–MEH, 2010 WL 5185490, at *3 (D. Colo.

   Oct. 19, 2010); Alarid v. Biomet, Inc., No. 14–cv–2667–REB–NYW, 2016 WL 309053, at

   *2 (D. Colo. Jan. 26, 2016); Martin v. Amer. Family Mut. Ins. Co., No. 05–cv–00960–

   ZLW–BNB, 2007 WL 1159945, at *1 (D. Colo. Apr. 17, 2007). As a practical matter, this

   means that if a plaintiff has diligently sought to develop the evidence sufficient to create

   a prima facie case for exemplary damages, learns new information through discovery,

   and has not unduly delayed in moving to amend once that evidence is collected, then

   good cause for the amendment is established. See Schimek v. Owners Ins. Company,

   No. 16-cv-02197-PAB-STV, 2017 WL 3621833 (D. Colo. August 23, 2017) (finding good

   cause to amend to add request for exemplary damages where plaintiff obtained

   supporting evidence in the course of discovery); Kassinove v. McClendon, 16–cv–

   00565–WYD–KLM, 2017 WL 4277184 (D. Colo. Sept. 27, 2017) (denying leave to



                                                7
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 8 of 15




   amend to add request for exemplary damages where Plaintiff did not submit any

   evidence in support that was obtained through discovery and nothing would have

   prevented Plaintiffs from filing within the deadline); State Farm Mut. Auto Ins. Co. v.

   Fisher, No. 08–cv–01687–REB–MEH, 2009 WL 1011194, at *4–5 (D. Colo. April 15,

   2009) (applying Colorado exemplary damages statute to determine whether

   amendment appropriate and considering evidence in light of Rule 15 obligation to freely

   grant leave to amend); E & S Liquors, Inc. v. U.S. Fidelity & Guar. Co., No. 08–cv–

   01694–WYD–KLM, 2009 WL 837656, at *2–3 (D. Colo. March 26, 2009) (same);

   Siemens v. Romero, No. 09–cv–02065–KLM–CBS, 2010 WL 427893, at *1 (D. Colo.

   Feb. 3, 2010) (same); Espinoza v. Am. Fam. Mut. Ins. Co., No. 08-cv-00709-REB-MEH,

   2008 WL 4059851, at *2(D. Colo. Aug., 29, 2008) (granting leave to amend to add claim

   for exemplary damages, noting that it is expected that the “discovery process” will

   provide the evidence necessary to establish the prima facie case).

          Exemplary damages are permitted if it is shown that Defendant’s actions resulted

   in injury “attended by circumstances of fraud, malice, or willful and wanton conduct.”

   Colo. Rev. Stat. § 13–21–102(1)(a). Willful and wanton conduct is conduct that is

   “purposefully committed which the actor must have realized as dangerous, done

   heedlessly and recklessly, without regard to consequences, or the rights and safety of

   others, particularly the plaintiff.” Id. § 13-21-102(1)(b); Coors v. Sec. Life of Denver Ins.

   Co., 112 P.3d 59, 66 (Colo. 2005) (citing Tri-Aspen Const. Co. v. Johnson, 714 P.2d

   484, 486 (Colo. 1986); Frick v. Abell, 602 P.2d 852, 854 (Colo. 1979)). “Where the

   defendant is conscious of his conduct and the existing conditions and knew or should

   have known that injury would result, the statutory requirements” are met. Coors, 112



                                                 8
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 9 of 15




   P.3d at 66. “Malicious” conduct refers to “‘an intention or desire to harm another

   [usually] seriously through doing something unlawful or otherwise unjustified’ or

   ‘revengeful or unfriendly feelings.’” Bonidy v. Vail Valley Ctr. for Aesthetic Dentistry,

   P.C., 232 P.3d 277, 286 (Colo. App. 2010) (quoting Webster’s Third New Int’l Dictionary

   1367 (2002)).

           In addition, it is well-settled that a plaintiff need only put forth evidence to

   establish a prima facie case of willful and wanton conduct to satisfy the requirements of

   § 13-21-102(1.5)(a). A plaintiff need not respond to contrary evidence. See RCHFU,

   LLC v. Marriott Vacations Worldwide Corp., 2018 WL 3055772, at *4 (D. Colo. May 10,

   2018) (“At this stage of the litigation, the Court is only concerned with whether the

   evidence, when viewed in the light most favorable to Plaintiffs, is sufficient to make out

   a prima facie case of willful and wanton behavior for the purpose of allowing Plaintiffs to

   amend their Complaint to include exemplary damages, not whether such evidence is

   sufficient to defeat a motion for summary judgment or to result in a jury verdict in

   Plaintiffs’ favor.”); Am. Econ. Ins. Co. v. William Schoolcraft, M.D., P.C., No. 05-cv-

   01870-LTB-BNB, 2007 WL 160951, at *4 (D. Colo. Jan. 17, 2007), (“I am concerned

   here only with the preliminary question of whether [the plaintiffs] have made a prima

   facie case under § 13-21-102(1.5)(a), not with summary judgment.”). Thus, Defendant’s

   extensive effort at explaining or rebutting Plaintiff’s alleged “mischaracterizations” of the

   evidence, and provision of contrary evidence serves no purpose. In connection with

   deciding whether Plaintiff has established a prima facie case, I look only to the evidence

   provided by the Plaintiff, and view that evidence in the light most favorable to the

   Plaintiff.



                                                   9
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 10 of 15




          Analysis

          First, I find that Plaintiff has shown good cause for moving to amend at this time.

   Much of the evidence cited for establishing a prima facie case was obtained during

   discovery and includes numerous references to depositions. In connection with an

   amendment to add claims for exemplary damages, this constitutes good cause.

   Schimek, 2017 WL 3621833, at *2. As Affordify points out (and Defendants do not

   dispute), the vast majority of discovery in this case occurred after December 20, 2019

   and no depositions had happened by January 8, 2020, the scheduled date for

   amendment of pleadings. The Court finds that Affordify has established good cause by

   pointing to evidence supporting willful and wonton conduct that was discovered after the

   date for amendment. In addition, the Court does not find that Affordify unduly delayed in

   seeking amendment. The Court cannot fault Affordify for waiting to amend until it

   completed discovery and obtained first-hand accounts, via deposition, of the

   Defendants’ alleged misconduct.

          Second, I do find that Affordify has put forth sufficient evidence to support a

   prima facie case of exemplary damages. Much of Defendants’ challenge to Affordify’s

   prima facie case is presented as a factual challenge to the allegations, asserting that

   Affordify has mischaracterized the evidence. See Dkt. #80 at 2-4 (where Defendants list

   11 separate points where Affordify has allegedly mischaracterized evidence from

   depositions or documents). It is enough to say that these are factual disputes pure and

   simple, and in the context of an assessment of the prima facie case for exemplary

   damages amendment purposes, I need only look at the evidence presented by the

   Plaintiff and take all reasonable inferences in the Plaintiff’s favor. Contrary evidence is



                                                10
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 11 of 15




   not part of the equation. Bituminous Cas. Corp. v. Hartford Cas. Ins. Co., No. 12-cv-

   00043-WYD-KLM, 2013 WL 6676157, at *3 (D. Colo. Dec. 18, 2013). Using this

   admittedly low threshold, I find Affordify has made out its prima facie case.

          Among other things, Affordify presented evidence that until the Medac acquisition

   by MiraMed, Medac and Affordify were working well together, but after the MiraMed

   acquisition, MiraMed, unhappy with the contractual fee splitting arrangement of its

   subsidairy, insisted on re-negotiation, which Affordify was willing to consider but did not

   want to terminate the SSA as a precondition to negotiations. Nevertheless MiraMed

   caused its subsidiary, Medac, to terminate the SSA, thereby “putting the Affordify

   relationship on hold” and Medac’s President later identified “need to have a consistent

   message to provide to those clients that are anticipating services from Affordify . . . as a

   result of previous sales efforts specific [to] existing clients.” Dkt. #71-21 at 4.

          Affordify presented evidence from third party clients who either worked with or

   were contemplating working with Affordify that this “consistent message” included bad-

   mouthing to Affordify’s clients Affordify’s capabilities and trustworthiness with patient

   information. Per third party witnesses, Defendants had stated to the clients that

   Affordify’s compliance certifications were not up to date, that Affordify presented serious

   concerns regarding the integrity of patient information, and that the client might face

   legal liability if it were to stay with Affordify. Dkt. #71-2 at 39 (Deposition of Dr. Alan

   Smith). Another potential Affordify client was told by Defendants that Affordify did not

   have the appropriate credentials or audited financial statements. Dkt. #71-7 at 3-4

   (Deposition of Martin John Kungl). Viewing this evidence in Affordify’s favor, it is a

   reasonable inference that after Medac was acquired by MiraMed, the Defendants began



                                                  11
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 12 of 15




   to purposefully spread false statements about Affordify’s capabilities and

   trustworthiness. If proven, this would qualify as willful and wanton behavior that would

   justify an award of exemplary damages. See Coors, 112 P.3d at 66 (statutory

   requirements are met where defendant is conscious of his conduct and the existing

   conditions and knew or should have known that injury would result).

          I reject Defendant’s suggestion that the request for exemplary damages

   associated with the defamation claim must fail because the defamation claim is itself

   built on “general expressions of opinion couched with qualifiers.” This is more of a

   motion to dismiss or summary judgment argument than an argument against allowing

   an amendment to add a request for exemplary damages. Where the proposed

   amendment is not patently futile on its face, I am inclined to follow the principle

   articulated by Judge Ebel, who noted of a defendant's extensive futility argument raised

   in opposing amendment: the “futility argument seems to place the cart before the horse.

   Rather than force a Rule 12(b)(6) motion into a Rule 15(a) opposition brief, the

   defendants may be better served by waiting to assert Rule 12 motions until the

   operative complaint is in place.” Gen. Steel Domestic Sales, LLC v. Steelwise, LLC, Civ.

   No. 07-cv-01145, 2008 WL 2520423, at *4 (D. Colo. June 20, 2008). See also Agere

   Sys. Guardian Corp. v. Proxim, Inc., 190 F. Supp. 2d. 726, 736 (D. Del. 2002) (“[T]his

   court hesitates to undergo a rigorous 12(b)(6) analysis of the claims alleged to be futile

   based on less than complete briefing, especially in light of the deferential standard

   under which the court must consider 12(b)(6) motions. The court believes the better

   course is to liberally allow amendments that state a colorable claim and defer judgment

   as to whether they survive a motion to dismiss for failure to state a claim until such time



                                                12
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 13 of 15




   when that motion is raised.”). Here, the Defendants did not challenge the original

   defamation claim with a Rule 12(b) motion. And briefing on the Motion to Amend is no

   place to be making summary judgment arguments.

              As to the argument that the new claim against MiraMed is futile because a

   corporate parent is privileged to interfere with the contracts of a wholly-owned

   subsidiary, that does not appear to be the law in Colorado. The issue of whether a

   parent’s interference with a subsidiary’s contract is proper or not (so as to make any

   interference privileged) is a question of fact, and Colorado courts have allowed such

   claims. See Rodriguez v. Bar-S Food Co., 539 F. Supp. 710, 718 (D. Colo. 1982)

   (denying motion to dismiss claim against parent company for tortious interference with

   subsidary’s contract, where the court did not believe “there is a general rule in Colorado

   that a parent corporation is always immune from claims of tortiously inducing breach of

   contract to which its subsidiary is a party. The claim of legitimate business management

   is more properly raised as an affirmative defense, to be considered by the finder of

   fact.”).

              On this subject, as far as Colorado law goes, Defendants cite to Friedman & Son,

   Inc. v. Safeway Stores, Inc., 712 P.2d 1128 (Colo. App. 1985) for the proposition that a

   wholly-owned subsidiary cannot be held liable for interfering with its parent company’s

   contractual relations. But that conclusion in Friedman & Son was reached as a matter of

   fact. The trial court had determined that the subsidiary in that case was the alter ego of

   the parent company Safeway -- merely an “instrumentality.” Id. at 1131. Under those

   specific circumstances, there would be no separate claim for interference against a

   corporate parent or subsidiary—because the two entities were essentially indivisible. In



                                                 13
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 14 of 15




   this case, as far as I can tell, there is no concession by Defendants that Medac has no

   separate corporate existence from MiraMed, is MiraMed’s instrumentality, or its alter

   ego. Without such allegations or concession, I cannot conclude that the intentional

   interference claim against MiraMed is futile.

          Finally, I do not find that Defendants would be unfairly prejudiced by the

   amendment. Defendant argues that the Second Amended Complaint represents a

   “radical shift” in the nature of the allegations that would have “significantly changed the

   landscape of discovery” had they been made earlier in the litigation process. I am not

   convinced. Nothing about these new allegations is significantly different from what was

   previously alleged. The defamation claim was already in the case. The claim of

   intentional interference with contractual relations was already in the case. Defendants

   insist that had the terms “smear campaign” and “coordinated effort” appeared in prior

   versions of the Complaint, they would have “propounded written discovery and inquired

   with Affordify’s witnesses as to the basis for these allegations.” Among other things,

   Defendants insist they would have explored the identity of Affordify’s current and

   prospective clients to test Affordify’s claims of damage.

          But there is no prejudice here. With the defamation claim pre-existing in the

   lawsuit, Defendants already should have probed the issue of Affordify’s current and

   prospective clients to determine the nature and scope of the alleged reputational injury.

   I find that Affordify’s changes to the complaint as reflected in the proposed Second

   Amended Complaint are marginal at worst, provide additional detail based on

   information that was learned during discovery, and do not put Defendants at any

   disadvantage in defending the case, even though discovery is closed.



                                                14
Case 1:19-cv-02082-CMA-NRN Document 85 Filed 10/27/20 USDC Colorado Page 15 of 15




         Conclusion

         For the foregoing reasons, I grant Affordify’s Motion for Leave to file a Second

   Amended Complaint.

         October 27, 2020                                By the Court



                                                         N. Reid Neureiter
                                                         United States Magistrate Judge




                                              15
